COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-17-00240-CV

Roger Liverman and Aaron Liverman        §    From the 16th District Court


v.                                       §    of Denton County (16-08473-16)


Denton County, Texas, Denton             §    December 14, 2017
County Criminal District Attorney,
Paul Johnson, Lara Tomlin, Rick
Daniel, and Lindsey Sheguit              §    Opinion by Chief Justice Sudderth

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. We affirm the trial court’s order

dismissing the claims against Denton County, Texas and Denton County

Criminal District Attorney, Paul Johnson, Lara Tomlin, Rick Daniel, and Lindsey

Sheguit in their official capacities.

      Having determined that this court lacks jurisdiction over the appeal of the

trial court’s dismissal of Roger Liverman and Aaron Liverman’s claims against

Paul Johnson, Lara Tomlin, Rick Daniel, and Lindsey Sheguit in their individual

capacities, we dismiss that portion of the appeal.
      It is further ordered that Appellants Roger Liverman and Aaron Liverman

shall pay all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Bonnie Sudderth
                                         Chief Justice Bonnie Sudderth